Citation Nr: 1702015	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1970 and September 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in October 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's current anxiety, major depressive disorder, and PTSD are etiologically related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and anxiety. The Veteran's April 2010 and February 2012 VA medical examiners found that the Veteran did not meet the criteria for PTSD but that he did have an anxiety disorder and major depression. The April 2010 VA medical examination diagnosed the Veteran with an anxiety disorder and opined that it was most likely caused by the Veteran's military service. The Veteran's February 2012 VA medical examiner diagnosed the Veteran with major depression and opined that it was at least as likely as not that the Veteran's major depression was caused by his military service. The Veteran was afforded a November 2012 VA medical opinion which echoed the opinions of the February 2012 VA medical examiner. 

The Veteran submitted July 2009, August 2009, December 2009, March 2010, June 2014, November 2016, and December 2016 private treatment records diagnosing the Veteran with PTSD. The June 2014 and December 2016 private clinicians opined that the Veteran's PTSD is due to his military service.

The Veteran has credibly testified about three incidents during his military service that he believes have caused his current acquired psychiatric disorder. The Veteran has consistently written and testified about witnessing fellow service members die and being part of the crew to clean up after the attacks. 

The Veteran's diagnosed PTSD, anxiety disorder, and major depressive disorder have all been attributed to his military service by experienced medical professions. The evidence is at least in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to service connection for an acquired psychiatric disorder is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, and PTSD, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


